t c summary opinion united_states tax_court thomas a and vernester o johnson petitioners v commissioner of internal revenue respondent docket no 29866-07s filed date thomas a johnson and vernester o johnson pro sese matthew d carlson for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the parties agree that dollar_figure of petitioner vernester o johnson’s income reported on form 1099-misc miscellaneous income from red gum tic is properly reportable on schedule c profit or loss from business rather than as wages salaries tips etc on line of petitioners’ return the issues remaining for decision1 are whether petitioners are entitled to a home mortgage interest_deduction entitled to deduct expenses for supplies and legal and professional services on schedule c entitled to charitable_contribution deductions and liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in california when the petition was filed 1adjustments to petitioners’ self-employment_income and self-employment_income tax deduction are computational and will be resolved consistent with the court’s decision see sec_1401 sec_164 in date maury and pelipa power one-third joint_tenants trenton and elvia shultz one-third joint_tenants and roman hernandez and refugio perez one-third joint_tenants granted a deed to property property to diversified unlimited inc doing business as united investments diversified diversified purchased the property subject_to a first note and deed_of_trust in favor of knutson mortgage corp knutson securing a note of dollar_figure in date petitioners entered into an executory_contract for the purchase of the property from diversified in date the parties entered into an agreement for the sale of real_property by diversified according to the latter agreement petitioners agreed to purchase the property subject_to the first note and deed_of_trust in favor of knutson petitioners also agreed to pay diversified dollar_figure by date attached to the sale contract is an affidavit in which petitioners acknowledge their awareness that a they are purchasing the property subject_to the encumbrance b that diversified asks that petitioners assume the loan or refinance the property after a 6-month period had expired and c they will be the owner of title on record of the property diversified subsequently issued to petitioners a corporation grant deed and petitioners issued to diversified a deed_of_trust to secure a promissory note for dollar_figure in favor of diversified the property was used as petitioners’ primary residence petitioners provided as evidence of interest payments copies of cashier’s checks drawn on washington mutual bank wamu to countrywide or countrywide home loans a for dollar_figure dated date bearing the handwritten notation oct nov dec jan f illegible the space showing the remitter is blank b for dollar_figure dated date bearing the handwritten notation feb the remitter is listed as thomas a johnson jr c for dollar_figure dated date bearing no notation as to month nor the name of a remitter and d for dollar_figure dated date bearing no notation as to month nor the name of a remitter petitioners also provided a copy of a fedex tracking update for a fedex standard overnight envelope shipped date by vanessa johnson to countrywide home loans petitioners submitted copies of other checks drawn on wamu that show that they had made payments in and to guaranty residential lending the last of which for dollar_figure was a cashier’s check dated date countrywide home loans sent a form_1098 mortgage interest statement to maury and pelipa power care of vernester johnson reporting paid mortgage interest of dollar_figure for new century mortgage sent petitioners a form_1098 reporting paid mortgage interest of dollar_figure for discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not present evidence or argument that they satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent mortgage interest_deduction sec_163 allows a deduction for interest_paid or accrued within the taxable_year on indebtedness the indebtedness for purposes of sec_163 must in general be an obligation of the taxpayer and not an obligation of another 604_f2d_34 9th cir affg tcmemo_1976_150 84_tc_889 affd without published opinion 805_f2d_1073 d c cir individuals are allowed a deduction for qualified_residence_interest sec_163 qualified_residence_interest includes interest_paid to acquire the principal_residence of the taxpayer or certain indebtedness secured_by a personal_residence sec_163 respondent however argues that petitioners have failed to provide adequate substantiation for their claimed mortgage interest_deduction petitioners have not shown that they were directly liable on the mortgages for which they claimed a mortgage interest_deduction in fact the form_1098 from countrywide home loans indicates that the mortgage was in the names of former owners of an interest in petitioners’ residence maury and pelipa power but sec_1_163-1 income_tax regs provides in pertinent part interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness respondent did not assert that petitioners were not the beneficial owners of their personal_residence and the evidence shows that they were the legal owners of the property the court assumes that the date cashier’s check to countrywide was for the october november and date mortgage payments and the date payment and that about one-fourth of the total was for date likely penalty fees would have been included in this apparently late payment if the january payment is added to the march july and date payments the total approximates the amount for which countrywide issued its form_1098 the form_1098 new century mortgage issued reporting dollar_figure of interest was sent in the name of petitioner vernester johnson while the financing arrangements of petitioners’ home purchase are less than clear the preponderance_of_the_evidence leads the court to conclude that petitioners were the legal and equitable owners of the property and did make mortgage interest payments to countrywide home loan and new century as claimed on their return for schedule c expenses respondent disallowed petitioners’ deductions of dollar_figure for supplies and dollar_figure for legal and professional services because petitioners neither substantiated the expenses nor showed them to be ordinary and necessary expenses paid during in carrying_on_a_trade_or_business sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses sec_262 where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless precluded by sec_274 the court may estimate the amount of an expense and allow a deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however there must be some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir petitioners claimed the deductions for supplies and legal and professional services as expenses that thomas johnson paid in connection with his consulting business at trial however petitioners offered no evidence to substantiate the deductions since the court has no basis on which to estimate the expenses respondent’s determination is sustained charitable_contributions respondent disallowed for lack of substantiation petitioners’ deduction of dollar_figure for cash gifts to charity sec_170 allows a taxpayer to deduct a charitable_contribution only if verified under regulations prescribed by the secretary the regulations which require substantiation of the taxpayer’s contribution provide that if a taxpayer makes a charitable_contribution of money the taxpayer shall maintain for each contribution one of the following i a cancelled check ii a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution a letter or other communication from the donee charitable_organization acknowledging receipt of a contribution and showing the date and amount of the contribution constitutes a receipt for purposes of this paragraph a iii in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs petitioners allege that their contribution was in cash and they did not provide a canceled check to substantiate their contribution petitioners provided a copy of a letter dated date from the continentals of omega boys and girls club club that acknowledged a dollar_figure donation but failed to provide a date for petitioners’ contribution the letter was signed by pelton stewart executive director respondent called as a witness richard wright wright currently president of the board_of directors of the club wright was also president during wright’s duties as president include reviewing the club’s financial information and selecting and hiring the club’s chief professional officer executive director wright identified petitioner thomas johnson as having provided volunteer accounting services for the club and as having known or been a friend and possibly a fraternity brother of pelton stewart the person who signed petitioners’ donation letter wright testified that the club maintained a list of donors on spreadsheets that were updated monthly by a bookkeeper who then provided them to the board wright who brought the records with him to court testified that neither petitioner was listed as a donor of any amount in wright further supplied an example of what a letter to a donor would have looked like in wright testified that the letter petitioners supplied as substantiation of their alleged donation differs in several respects from the typical donor letter of and is not characteristic of a letter that the club would have sent to a donor in the court finds that petitioners’ letter fails to meet the substantiation requirements of sec_1_170a-13 income_tax regs it is not a receipt as defined by sec_1 170a- a ii income_tax regs because it does not show the date of the contribution the letter does not qualify as other reliable written records either because it lacks a donation date in addition the records of the donee fail to reflect the fairly sizeable donation petitioners claimed and is at variance 2wright testified that upon the removal of pelton stewart as executive director in petitioner thomas johnson notified wright by letter that he would no longer serve as a volunteer to the club with the form of letters sent to other donors of similar size donations in accordingly petitioners are not entitled to the claimed deduction sec_6662 accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra pincite respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners failed to substantiate business_expense deductions for supplies and legal and professional services petitioners also failed to properly substantiate their cash charitable_contributions and to properly report self-employment taxes they offered no evidence of reasonable_cause or good_faith with respect to their treatment of these items the accuracy-related_penalty under sec_6662 is sustained on account of negligence to reflect the foregoing decision will be entered under rule
